Exhibit 10.35

 

ITEM 5.02. Departure of Certain Officers; Election of Directors; Appointment of
Certain Officers; Compensatory Arrangements of Certain Officers.

2006 Annual Incentive Compensation Plan

At its meeting held on March 5, 2007, the Board of Directors (the “Board”) of
Midas, Inc. (the “Company”), upon the recommendation of its Compensation
Committee (the “Committee”), approved the awards granted to the Company’s
executive officers and key employees, excluding its Chief Executive Officer,
under the Company’s 2006 Annual Incentive Compensation Plan (the “2006 Plan”).
The 2006 Plan had been previously announced, and its terms had been previously
outlined, in the Form 8-K previously filed with the Securities and Exchange
Commission on March 13, 2006. Specifically, the Board determined that the
performance criteria under the Total Company Objectives component of the 2006
Plan had been achieved at 91.5% of the potential payout thereunder. In addition,
the Board determined that, with respect to the Company’s executive officers,
excluding its Chief Executive Officer, the performance criteria under the
Individual Objectives component of the 2006 Plan had been achieved at between
79% and 100% (depending on the executive) of the potential payout thereunder.

2006 Bonus for Chief Executive Officer

Also at its meeting held on March 5, 2007, the Board, upon the recommendation of
the Committee, separately determined to award the Company’s Chief Executive
Officer, who was not a participant in the 2006 Plan, a cash bonus of $500,000.
This bonus was determined at the discretion of the Committee and approved by the
Board based on the Chief Executive Officer’s performance, and the Company’s
achievement of a number of key corporate strategic and financial objectives, in
2006.

2007 Annual Incentive Compensation Plan

Also at its meeting held on March 5, 2007, the Board, upon the recommendation of
the Committee, approved the terms of the 2007 Annual Incentive Compensation Plan
(the “2007 Plan”) for the Company’s executive officers and key employees,
including its Chief Executive Officer. The 2007 Plan is intended to provide
incentives to the 2007 Plan participants in the form of cash bonus payments for
achieving certain specified performance goals.

The bonus target levels under the 2007 Plan range between 15% and 90% (or such
greater percentage as may result from the enhancement features described below)
of the applicable participant’s annual base salary, depending upon the
participant’s salary grade within the Company. The bonus target levels for the
Company’s officers under the 2007 Plan are as follows:

 

Title

   Bonus Target Level*  

Chief Executive Officer

   90 %

Executive Vice President

   60 %

Senior Vice Presidents

   50 %

Vice Presidents

   35 %

 

* as a percentage of annual base salary



--------------------------------------------------------------------------------

As previously noted, the foregoing bonus target levels are subject to the
enhancement features described below.

The 2007 Plan is comprised of three components: (1) a Total Company Objectives
component (the “Company Component”), which represents 50% of the 2007 Plan’s
potential bonus payout, (2) a North American Comparable Shop Retail Sales
Increase component (the “Sales Component”), which represents 20% of the 2007
Plan’s potential bonus payout, and (3) an Individual Objectives component (the
“Individual Component”), which represents the remaining 30% of the 2007 Plan’s
potential bonus payout.

Bonus awards pursuant to the Company Component are based upon the Company’s
achievement of an adjusted operating income target that is based on its budgeted
operating income, excluding business transformation charges, of approximately
$30 million for 2007 (the “Financial Target”). In addition, the Company
Component contains a “2 for 1” enhancement feature whereby, for each 1% over the
Financial Target achieved by the Company, an additional 2% is added to the
target bonus award under the Company Component. Similarly, for each 1% that the
Company falls short of the Financial Target, the target bonus award under the
Company Component is reduced by 2%. The 2007 Plan specifically provides that no
bonus awards are to be paid pursuant to the Company Component unless the Company
achieves at least 80% of the Financial Target (the “Financial Target
Threshold”).

Bonus awards pursuant to the Sales Component are based upon the Company’s
achievement of a 4% comparable shop retail sales increase in North America for
2007 (the “Sales Target”). In addition, the Sales Component contains an
enhancement feature whereby, for each point over the 4% targeted increase in
comparable shop retail sales achieved by the Company in North America, an
additional 20% would be added to the target bonus award payable thereunder (up
to a maximum of 160%). Similarly, for each 1% that the Company falls short of
the 4% targeted increase, the target bonus award under the Sales Component would
be reduced by 10% (with no payout below a 1% increase to comparable shop retail
sales in North America) (the “Sales Target Threshold”).



--------------------------------------------------------------------------------

Bonus awards pursuant to the Individual Component are based upon a 2007 Plan
participant’s achievement of specific individual objectives. Individual
objectives are established by mutual agreement of the participant and his or her
direct supervisor within the Company, and must align with, and otherwise support
and/or advance, the Company’s overall business strategy. Bonus awards pursuant
to the Individual Component are not contingent upon the Company’s achievement of
the Financial Target, the Sales Target or any other financial metrics.

The 2007 Plan provides for a maximum cap of 150% of a participant’s target bonus
level, notwithstanding the above-described enhancement features under the
Company Component and the Sales Component.

The Committee oversees the 2007 Plan. All bonus awards made pursuant to the 2007
Plan are subject to the Committee’s approval. In addition, the Committee has
sole authority to determine whether the Financial Target Threshold and the Sales
Target Threshold have been achieved by the Company and, if so, the applicable
bonus award percentages under the Company Component and the Sales Component
resulting from the enhancement features described above. The 2007 Plan also
provides the Committee with discretion to include or exclude extraordinary items
in determining the level of achievement of the Financial Target and the Sales
Target.